Citation Nr: 1326062	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Kenneth LaVan


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as set forth above.

Though previous rating actions denied service connection for psychiatric disability (beginning in September 1974), the claim of service connection for psychiatric disability is sufficiently different to be characterized as a new claim and will be addressed on a de novo basis.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

The record reflects that a personality disorder was diagnosed in service, assessed on March 1974 psychiatric examination as impulsive, immature character with antisocial features and assessed in another psychiatric examination from the same month as unsocialized aggressive reaction of adolescence.  The service personnel records also reflect multiple disciplinary actions for various infractions, culminating in a discharge by reason of unsuitability.  Subsequent records including VA records, show various diagnosis including PTSD, anxiety disorder, bipolar disorder and possible schizophrenia.  

The veteran has alleged that he was exposed to various stressors while in the service.  Two such stressors appear related to misconduct, specifically involving an escape from the brig and an attempt to steal cookies when he assaulted the individuals trying to stop him.  However he has raised other stressors including an incident where he reported being attacked and beaten up by 5 other service members after he made racially insensitive remarks to a fellow service member.  He also reported in VA psychiatric assessments of November 2005 and January 2006 that a friend of his was killed during live ammunition training during basic training.  Neither of these claimed stressors have been corroborated.  The Board finds that the stressors reported to medical providers at different times have not been consistent; some stressors mentioned (such as the friend killed during live ammunition training) are not mentioned in subsequent reports that stress other incidents.  This undermines their reliability.  

Cases involving allegations of a personal assault, fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include, physical assault, domestic battering, robbery, mugging, and stalking. Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought. Id.   

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy. (Other evidence such as evidence from rape crisis centers, pregnancy tests and tests for sexually transmitted disease pertain to claims based on sexual assault which is not applicable in this case.) Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3) (2012). 

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3)  mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims. The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3) .] 

In addition, under 38 C.F.R. § 3.304(f)(3) , VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

In this case, it does not appear that appropriate notice has been sent, or that a complete effort has been made to verify the Veteran's stressor based on the claimed personal assault in accordance with the above noted procedures.

Additionally, the Board notes that the Veteran's other claimed stressor of the friend having been killed during basic training has not been verified and attempts to verify this stressor should be made through the appropriate sources.  

Regardless of whether there is verification of stressors, given the differential diagnoses shown in the record, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  Additionally, given that the records, including the psychiatric examinations done in service, suggests the Veteran to possibly have preexisting psychiatric issues including PTSD, stemming from pre-service childhood trauma, the examiner shall have to address the question of possible aggravation of a pre existing condition.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran an appropriate stressor development letter with respect to the Veteran's claimed in-service personal assault.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.  The Veteran should be requested to provide further detail concerning the claimed incident(s) to allow corroboration of the claimed incident of the assault as well as the incident of the fellow service member who he alleged was killed during live ammunition training during basic training, (to include the approximate date these incidents took place).  In addition, the RO should specifically request the Veteran to provide lay statements from anyone he may have told about the incidents around the time the alleged assault occurred. 

2.  Thereafter, after the following development has been completed, the AOJ should forward the claims folder to the JSRRC, 7798 Cissna Road, Suite 101, Springfield, Virginia 22150, to further attempt verification of the claimed stressors. 

(a) The JSRRC is requested to provide any information that might corroborate the Veteran's alleged stressors pertaining to an incident of an individual being killed during live ammunition training during basic training. 

(b) The JSRRC should also attempt to provide any additional detail as to the claimed physical assault on the Veteran by 5 individuals.  

(The report should contain any useful information such as operational reports, unit histories, records of disciplinary actions or other military records that might support the appellant's claim.  If such records are not available or are incapable of verification this should be noted by the JSSRC and such notation included in the claims file.) 

3.  After completing the development requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred proximate to the time of the alleged stressor incidents could indicate the occurrence of one or more of the alleged in-service stressors.  The examiner should take note of the inconsistent reporting of stressors by the Veteran that he attributes to his psychiatric disability.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  

The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, and if so, the examiner should opine as to whether any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions. 

4.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


